946 F.2d 885
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Christopher HICKS, Plaintiff-Appellant,v.Harold E. BRADLEY, William S. Hall, Defendants-Appellees,andJ. Michael Quinlan, Thomas R. Kindt, Dr. Mirandilla, Defendants.
No. 91-7081.
United States Court of Appeals, Fourth Circuit.
Submitted July 11, 1991.Decided Oct. 8, 1991.As Amended Dec. 9, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Richard L. Williams, District Judge;  Robert R. Merhige, Jr., Senior District Judge;  David G. Lowe, Magistrate Judge.  (CA-88-200-R)
Christopher Hicks, appellant pro se.
John Adrian Gibney, Jr., David Peter Buehler, Shuford, Rubin, Gibney & Dunn, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Christopher Hicks appeals the district court's order dismissing his 42 U.S.C. § 1983/Bivens* action.   Hicks' federal claims were referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B).   The magistrate recommended that relief be denied and advised appellant that the failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.   Despite this warning, appellant failed to object to the magistrate judge's recommendation.


2
This Court has held that the timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation where the parties have been warned that failure to object will waive appellate review.   Wright v. Collins, 766 F.2d 841, 846 (4th Cir.1985) (quoting  Carr v. Hutto, 737 F.2d 433, 434 (4th Cir.1984), cert. denied, 474 U.S. 1019 (1985)).   See generally United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).   Appellant has waived review of his federal claims by failing to file objections after receiving proper notice.   We accordingly affirm the dismissal of these claims.   Hicks v. Quinlan, EP-88-CA 116G (W.D.Tex. Jul. 9, 1990).


3
As for the district court's dismissal of his § 1983 claims, our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Hicks v. Bradley, No. CA-88-200-R (E.D.Va. Apr. 10, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.



*
 Bivens v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)